DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 are pending in this application.  

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 14/961,181, filed on 12/7/2015. 


Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (US Patent Application Publication No 2014/0132815) hereinafter referred to as Ishii. 
Per Claim 1 Ishii discloses a semiconductor device, comprising
a reference pixel (one of the pixels (143) in the reference section, see figure 2); 
an imaging pixel (130); and 
a current mirror circuit [0231]
Additionally, claim 1 recites the performance properties of the device (i.e. wherein a first current corresponding to a current flowing through the reference pixel flows through the current mirror circuit while keeping its current value, and wherein a difference between the first current and a second current corresponding to a current flowing through the imaging pixel is calculated).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Ishii.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 2 Ishii discloses a semiconductor device, comprising
a reference pixel (one of the pixels (143) in the reference section, see figure 2);
an imaging pixel (130); and 
a current mirror circuit [0231]
Additionally, claim 2 recites the performance properties of the device (i.e. wherein a first current corresponding to a state in which a charge retention portion included in the reference pixel is initialized flows through the current mirror circuit while keeping its current value, and wherein a difference between the first current and a second current corresponding to a current flowing through the imaging pixel is calculated).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Ishii.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 3 Ishii discloses a semiconductor device, comprising
a first pixel (one of the pixels (143) in the reference section, see figure 2); 
a second pixel (130); and 
a circuit [0231]
Additionally, claim 3 recites the performance properties of the device (i.e. wherein a first current corresponding to a current flowing through the first pixel flows through the circuit while keeping its current value, and wherein a difference between the first current and a second current corresponding to a current flowing through the second pixel is calculated).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Ishii.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 4 Ishii discloses the device of claim 1 including a plurality of transistors included in the current mirror circuit, and wherein each of the plurality of transistors is a p-channel transistor (PMOS, see [0004] and figures 1 and 3).
Additionally, claim 4 recites the performance properties of the device (i.e. wherein the current flowing through the reference pixel flows through a plurality of transistors included in the current mirror circuit.  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Ishii.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 5 Ishii discloses the device of claim 2 including a plurality of transistors included in the current mirror circuit, and wherein each of the plurality of transistors is a p-channel transistor (PMOS, see [0004] and figures 1 and 3).
Additionally, claim 5 recites the performance properties of the device (i.e. wherein the first current flows through a plurality of transistors included in the current mirror circuit).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Ishii.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 6 Ishii discloses the device of claim 3 including a plurality of transistors included in the circuit, and wherein each of the plurality of transistors is a p-channel transistor (PMOS, see [0004] and figures 1 and 3).
Additionally, claim 6 recites the performance properties of the device (i.e. wherein the current flowing through the second pixel flows through a plurality of transistors included in the circuit).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Ishii.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 7 Ishii discloses the device of claim 4 including where each of the reference pixel and the imaging pixel includes an n-channel transistor. [0146]
Per Claim 8 Ishii discloses the device of claim 5 including where each of the reference pixel and the imaging pixel includes an n-channel transistor. [0146]
Per Claim 9 Ishii discloses the device of claim 6 including where each of the first pixel and the second pixel includes an n-channel transistor. [0146]

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894